Citation Nr: 1755853	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  15-43 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for service-connected left knee injury.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected degenerative joint disease of the left knee.

3. Entitlement to an effective date prior to October 11, 2013, for the grant of service connection for degenerative joint disease of the left knee.

4. Entitlement to service connection for posttraumatic stress disorder (PTSD).

5. Entitlement to service connection for an acquired physiatric disorder other than PTSD, to include as secondary to service-connected left knee.

6. Entitlement to service connection for hypertension, to include as secondary to service-connected left knee.

7. Entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected left knee.

8. Entitlement to service connection for sleep apnea, to include as secondary to service-connected left knee.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) ( 2012).

The Veteran served on active duty from October 1983 to October 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2013, October 2014, and September 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in New York, New York and Winston-Salem, North Carolina.

Pursuant to the holding in Clemmons v. Shinseki, 23 Vet. App. 1 (2009), the Board has expanded the Veteran's service connection claim for depression to include an acquired psychiatric disorder other than PTSD.  The Board has left entitlement to service connection for PTSD as a separate issue as a result of the evidence of record.
The Board notes that in an October 2014 Notice of Disagreement in response to a December 2013 rating decision continuing a 30 percent evaluation for the Veteran's service-connected left knee injury, the Veteran challenged the effective date of the award.  The 30 percent rating was assigned in a September 2009 rating decision following the completion of a temporary total rating.  The Veteran did not express timely disagreement or submit new and material evidence within one year.  The Veteran did not specify what effective date he was challenging, and the Board notes that this stand-alone claim for an earlier effective date has no legal merit.  

Subsequently, the Veteran submitted an October 2015 Notice of Disagreement challenging the effective date of the grant of service connection for degenerative joint disease of the left knee, as established in a September 2015 rating decision.  This is the effective date claim on appeal.

The issues of entitlement to increased ratings for the left knee disabilities and service connection for depression, hypertension, diabetes, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. There is no diagnosis of PTSD in accordance with relevant criteria.  

2. VA received a February 21, 2012 compensation claim for a "left knee injury," which the RO interpreted as an increased rating claim for the left knee.


CONCLUSIONS OF LAW

1. PTSD was not incurred in or aggravated by service.  38 U.S.C §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

2. The criteria for an effective date of February 21, 2012, for the grant of service connection for degenerative joint disease of the left knee have been met.  38 U.S.C. §§ 1110, 1116, 5103, 5103A, 5110 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.816 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection PTSD

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303 (a). 

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease of injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for PTSD has slightly different requirements than general service connection. 

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997); 38 C.F.R. § 4.125 (a).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Significantly in this case, there is no current valid disability of PTSD, i. e., diagnosis conforming to the DSM-IV/V, as confirmed by appropriate medical examination.  Specifically, an October 2013 VA examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD in accordance with the DSM.  Rather, the examiner diagnosed the Veteran with adjustment disorder with periods of depression and anger.  Similarly, an October 2015 Disability Benefits Questionnaire (DBQ) performed by a private psychologist and submitted by the Veteran did not note a diagnosis of PTSD.  The Veteran was diagnosed with Major Depressive Disorder.  These diagnosed psychiatric disorders are addressed in the Remand section below.

The VA examination and private examination of record make it clear that the Veteran does not have a diagnosis of PTSD.  The medical evidence of record does not indicate that the Veteran has had a diagnosis of PTSD in accordance with 38 C.F.R. § 3.304 (f) and § 4.125 at any time during the period on appeal.  In this regard, the Board finds the VA examination and private examination to be well-supported and thorough.  In order to warrant service connection, the threshold requirement is competent evidence of the existence of the claimed chronic disability at some point during a veteran's appeal.  See McClain, supra; Degmetich v. Brown, 104 F.3d 1328   (1997); Brammer, supra.  Although the Board recognizes the Veteran's sincere belief in his PTSD claim and description of his symptoms, the most competent medical evidence of record shows that the Veteran does not have PTSD nor has he had PTSD during any period of his appeal.  His assertions are outweighed by the medical evidence showing no diagnosis of PTSD. 

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for PTSD and the benefit-of-the-doubt doctrine is not for application.

III. Effective Date Service Connection Degenerative Joint Disease, Left Knee

The Veteran has a current effective date of October 11, 2013, for service connection for degenerative joint disease of the left knee.  This effective date was awarded by a September 2015 rating decision.  Prior to this decision, the Veteran was in receipt of service connection for a left knee injury, effective October 24, 1986.  The Veteran filed a February 21, 2012 increased rating claim for the left knee injury.  The September 2015 rating decision granted the effective date of October 11, 2013, for degenerative joint disease of the left knee on the basis of medical evidence at an October 11, 2013 VA examination.  A separate evaluation was awarded due to painful motion of the left knee.  38 C.F.R. § 4.59.

Generally, except as otherwise provided, "the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110 (a); see 38 C.F.R. § 3.400.

The Veteran asserts that he is entitled to an effective date prior to October 11, 2013, for the award of service connection for degenerative joint disease of the left knee.  The Veteran has not submitted a specific argument as to why an earlier effective date is warranted.  

Upon review of the record, the Board finds that an effective date of February 21, 2012, is warranted for the award of service connection for degenerative joint disease of the left knee, and as a result, the separate evaluation for painful motion of the left knee.  The Board notes that the first medical evidence of painful motion is the October 2013 VA examination.  However, from a practical standpoint, it is unlikely that painful motion first manifested on the date of examination.  Giving the Veteran the benefit of the doubt, the Board finds that the appropriate effective date is February 21, 2012, the date of his compensation claim.  38 U.S.C. § 5110 (a); see 38 C.F.R. § 3.400.

The Board must consider whether any evidence of record prior to February 21, 2012, could serve as a formal or informal claim in order to entitle the Veteran to an even earlier effective date.  38 C.F.R. § 3.155.  In reviewing the evidence to determine whether any communication submitted by the Veteran indicated an attempt to apply for an increased rating for a left knee injury or service connection for degenerative joint disease of the left knee, the Board finds that no document submitted prior to February 21, 2012, indicates an intent to pursue such a claim, which had not already been adjudicated to finality.  

The Board cannot find that a relevant claim, either formal or informal, was received by VA at any time prior to February 21, 2012.  In so finding, the Board emphasizes that a claim must identify the benefit sought; the mere reference in medical treatment records to that disability is not a claim.  See 38 C.F.R. § 3.155; MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (medical treatment for a disability, without an intent expressed by a claimant to seek benefits based on that disability does not constitute an informal compensation claim).  In this case, the medical records associated with the claims file provide no basis for an award of service connection for degenerative joint disease of the left knee prior to February 21, 2012. 



ORDER

Entitlement to service connection for posttraumatic stress disorder is denied.

Entitlement to an effective date of February 21, 2012, for service connection for degenerative joint disease of the left knee is granted.


REMAND

Increased Ratings Left Knee

As noted, the Veteran is in receipt of separate evaluations for a left knee injury under Diagnostic Code 5257 and degenerative joint disease of the left knee under Diagnostic Codes 5003-5260.  The Veteran's most recent VA examination to determine the severity of his left knee disabilities was in October 2013.  After a review of this examination, the Board concludes that it is not entirely compliant with the provisions of 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  As a result, remand is required so that the Veteran may be afforded a new VA examination that contains adequate information pursuant to Correia and 38 C.F.R. § 4.59.  

Service Connection Acquired Psychiatric Disorder

The Veteran has specifically asserted that his diagnosed psychiatric disorders are secondary to his service-connected left knee.  At an October 2013 VA examination, the Veteran was diagnosed with adjustment disorder with periods of depression and anger.  The examiner opined that the Veteran's adjustment disorder was less likely than not proximately due to his service-connected left knee injury.  However, the examiner did not specifically address whether the psychiatric disorder is aggravated by the Veteran's service-connected left knee disability.  38 C.F.R. § 3.310.  As a result, the Board finds that a new medical opinion is necessary.

In determining that a new medical opinion is necessary, the Board acknowledges the October 2015 DBQ of record completed by a private psychologist.  The psychologist diagnosed the Veteran with Major Depressive Disorder and opines that the Veteran's service-connected left knee disability more likely than not caused his psychiatric disorder.  In doing so, the private psychologist does not address the "long history of substance use and life stressors" referenced by the October 2013 VA examination.  The psychologist referred briefly to studies suggesting a holistic effect of medical and psychiatric disturbances and cited evidence of the concurrence of depression and left knee injury with no explanation why the injury that was incurred in service and for which service-connection was granted shortly after service did not impair occupational and social function for many years of work and family relationships.  The Board finds that a clarifying medical opinion is critical in order to properly adjudicate the Veteran's claim.

Service Connection Hypertension and Diabetes

The Veteran asserts that his hypertension and diabetes are secondary to his service-connected left knee.  The Board notes that VA medical opinions have not been issued with respect to these claims.  After review of the claims file, the Board finds that there is sufficient evidence to warrant a VA medical opinion for both conditions.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

Service Connection Sleep Apnea

Similarly, a VA medical opinion has not been issued with respect to the Veteran's sleep apnea claim.  After review of the claims file, the Board finds that there is sufficient evidence to warrant a VA medical opinion.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board acknowledges a November 2016 private medical opinion submitted by the Veteran, in which the physician opines that the Veteran's obstructive sleep apnea is secondary to his major depressive disorder, or alternatively, medication taken for his service-connected left knee.  As an initial matter, the Veteran is not currently service-connected for a psychiatric disorder, as that issue is being remanded.  Obstructive sleep apnea is defined as a cessation of breathing resulting from collapse or obstruction of the airway with the inhibition of muscle tone that occurs during REM sleep.  Dorland's Illustrated Medical Dictionary, 115 (30th ed., 2003).  With respect to the physician's rationale relating the Veteran's sleep apnea to Tramadol, taken for the service-connected left knee, the Board finds that rationale to be of limited probative value.  While the physician notes that "medical literature states abnormal sleep architecture has been reported during the process of opioids induction, maintenance, and withdrawal," the examiner does not address the physiology of obstructive sleep apnea or assess any other potential risk factors or potential causes for the Veteran's sleep apnea.  As a result, the Board finds the physician's rationale to be unconvincing, and finds that Remand for a clarifying opinion is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records.

2. Contact the Veteran requesting any relevant private treatment records, or in the alternative, authorization to obtain any such records.

3. Afford the Veteran an appropriate VA examination to determine the current severity of his service-connected left knee. 

With respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and non-weight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4. Return the claims files to an examiner of appropriate knowledge and expertise to issue an opinion regarding the etiology of the Veteran's claimed psychiatric disorder other than PTSD.  It is up to the discretion of the examiner if a new examination is necessary, or alternatively, a medical opinion is sufficient.

Based on a review of the record, the examiner should:

a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed psychiatric disorder is causally or etiologically related to the Veteran's active service.

b) Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed psychiatric disorder was caused by, or is aggravated by any service-connected disease or injury, to include the service-connected left knee. 

If any service-connected disability aggravates a psychiatric disorder, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310 (a).

A complete rationale for any opinion expressed should be provided in a report.  The examiner should address any relevant medical evidence of record, to include the October 2013 VA examination and October 2015 private DBQ.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

5. Return the claims files to an examiner of appropriate knowledge and expertise to issue an opinion regarding the etiology of the Veteran's hypertension.  It is up to the discretion of the examiner if a new examination is necessary, or alternatively, a medical opinion is sufficient.

Based on a review of the record, the examiner should:

a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that hypertension is causally or etiologically related to the Veteran's active service.

b) Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that hypertension was caused by, or is aggravated by any service-connected disease or injury, to include the service-connected left knee. 

If any service-connected disability aggravates hypertension, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310 (a).

A complete rationale for any opinion expressed should be provided in a report.  

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

6. Return the claims files to an examiner of appropriate knowledge and expertise to issue an opinion regarding the etiology of the Veteran's diabetes mellitus.  It is up to the discretion of the examiner if a new examination is necessary, or alternatively, a medical opinion is sufficient.

Based on a review of the record, the examiner should:

a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that diabetes mellitus is causally or etiologically related to the Veteran's active service.

b) Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diabetes mellitus was caused by, or is aggravated by any service-connected disease or injury, to include the service-connected left knee. 

If any service-connected disability aggravates diabetes mellitus, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310 (a).

A complete rationale for any opinion expressed should be provided in a report.  

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

7. Return the claims files to an examiner of appropriate knowledge and expertise to issue an opinion regarding the etiology of the Veteran's sleep apnea.  It is up to the discretion of the examiner if a new examination is necessary, or alternatively, a medical opinion is sufficient.

Based on a review of the record, the examiner should:

a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that sleep apnea is causally or etiologically related to the Veteran's active service.

b) Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that sleep apnea was caused by, or is aggravated by any service-connected disease or injury, to include the service-connected left knee and any medication taken to treat the left knee. 

If any service-connected disability aggravates sleep apnea, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310 (a).

c) Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that sleep apnea was caused by, or is aggravated by any psychiatric disorder. 

If any psychiatric disorder aggravates sleep apnea, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310 (a).

A complete rationale for any opinion expressed should be provided in a report.  The examiner should address any relevant medical evidence of record, to include the November 2016 private medical opinion and the physiology of the Veteran's sleep apnea.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

8. After undertaking any other development deemed appropriate, the RO should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


